Citation Nr: 0336783	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel













INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  This case comes before the Board of Veterans' 
Appeals (Board) from a rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in May 2002, which denied service 
connection for PTSD.  


REMAND

A review of the veteran's separation examination records 
dated in September 1969 (Report of Medical History and Report 
of Medical Examination) show that the veteran reported a 
prior suicide attempt and "depression or excessive worry."  
The medical examiner noted that the veteran apparently 
"worrie[d] a lot," and that a psychiatrist had recommended 
that he be discharged from active duty.  This psychiatric 
report is not of record.  

In view of the foregoing, the case is remanded for the 
following:


1.  The RO must review the claims file 
and ensure that all notice obligations 
contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) have 
been satisfied.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records relative to 
treatment of his psychiatric illness 
since service not previously submitted, 
to include medical evidence showing he 
currently has PTSD.

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records, to include the psychiatric 
evaluation referenced at the time of the 
September 1969 separation examination.  

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue in appellate status.  
If the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




